Filed 4/28/16 P. v. Millan CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064918

v.                                                                      (Super.Ct.No. RIF1502679)

ERICK JOE MILLAN,                                                       OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Helios (Joe) Hernandez,

Judge. Affirmed.

         Eric E. Reynolds, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                      FACTUAL AND PROCEDURAL HISTORY

       A.      PROCEDURAL HISTORY

       On May 6, 2015, an information charged defendant and appellant Erick Joe Millan

(defendant) with one count of making a criminal threat under Penal Code1 section 422.

The information also alleged pursuant to sections 667, subdivisions (c) and (e)(1), and

1170.12, subdivision (c)(1), that defendant had a prior conviction for a serious and

violent felony. Moreover, the information alleged that pursuant to section 667,

subdivision (a), defendant had a prior conviction for a serious felony. Furthermore, the

information alleged two prison priors under section 667.5, subdivision (b).

       On October 15, 2015, defendant filed a motion to strike the prior conviction

allegations under section 1385 and People v. Superior Court (Romero) (1996) 13 Cal. 4th
497. On October 27, 2015, the court denied the motion.

       On November 5, 2015, pursuant to a plea agreement, defendant pled guilty to

making a criminal threat in exchange for a stipulated 160-month sentence and no

admission of any of the alleged priors. Accordingly, the court sentenced defendant to the

low term of 16 months. The court awarded defendant credits and ordered fines and fees.

       On December 1, 2015, defendant filed a timely notice of appeal and requested a

certificate of probable cause. The court denied defendant’s request for a certificate of

probable cause on December 2, 2015.




       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
       B.     FACTUAL HISTORY

       Defendant pled guilty before the preliminary hearing. Hence, there is no detailed

record of the underlying facts.

       At the hearing wherein defendant pled guilty, the court asked: “Is it true on May

3rd of this year in the county of Riverside, you threatened some other guy with death or

bodily injury?” Defendant responded, “Yes.” Moreover, according to the prosecutor’s

opposition to defendant’s Romero motion, on May 3, 2015, defendant threatened Adolfo,

the father of defendant’s niece’s baby, and Elena, Adolfo’s mother. Defendant shouted to

Elena, “‘Get the fuck out here bitch! I’ll beat the shit out of you and your family.’” He

also “raised his arms to his chest, clinched his fists, and threatened to look for Adolfo on

the streets and take him out.” Defendant then yelled, “‘It’s on for you man! I’m going to

be out for you, so watch your back!’”

                                      DISCUSSION

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of

the case, a summary of the facts, and potential arguable issues; and requesting this court

to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we

have independently reviewed the record for potential error and find no error.




                                              3
                                      DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                    MILLER
                                                             Acting P. J.


We concur:


CODRINGTON
                                 J.


SLOUGH
                                 J.




                                           4